— Judgment, Supreme Court, Bronx County (John P. Collins, J.), rendered June 12, 1990, convicting defendant, after jury trial, of murder in the second degree, and sentencing him, as a predicate felony offender, to a term of imprisonment of 25 years to life, unanimously affirmed.
Overwhelming evidence at trial demonstrated that defendant, his codefendant brother, and a third person, simultaneously shot at Felix Almanzar and Leonard Irizarry, causing the death of the latter.
The trial court properly admitted the statement of the non-testifying codefendant to a police investigator that when he heard that his brother had been killed by Almanzar he stated, "I did what I had to do.” Defendant’s right of confrontation *585was not violated by the admission of this statement, since it clearly was not facially incriminating to defendant, and the court gave explicit instructions to the jury that the statement related only to the codefendant and was not to be considered in any way as evidence in the case of defendant, and that separate verdicts were to be entered for each of the defendants (see, Richardson v Marsh, 481 US 200).
We have considered defendant’s additional claims and find them to be without merit. Concur — Sullivan, J. P., Wallach, Kassal and Rubin, JJ.